IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                     :      NO. 464
                                           :
         ORDER FOR ESTABLISHMENT           :      JUDICIAL ADMINISTRATION
         OF LOCAL RULES WEBSITE            :
                                           :      DOCKET
                                           :
                                           :
                                           :

                                        ORDER


PER CURIAM

       AND NOW, this 28th day of June, 2016, IT IS ORDERED pursuant to Article V,
Section 10 of the Constitution of Pennsylvania that each judicial district shall no later
than August 1, 2016 establish and transmit to the Rules Committees
(rulescommittees@pacourts.us) the address of a free and publically accessible website
of the court or county in which the court has jurisdiction where all local rules are to be
published.

       This ORDER shall be processed in accordance with Pa.R.J.A. No. 103(b), and
shall be effective immediately.